              Case 1:20-cr-00067-JDB Document 21
                                              20 Filed 03/31/20 Page 1 of 4
                                                                          3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )       No. 20-CR-0067
                                              )
                 v.                           )       HONORABLE DEBORAH A. ROBINSON
                                              )
MARIAM TAHA THOMPSON,                         )
                                              )       DETENTION HEARING APRIL 1, 2020
         Defendant.                           )


   JOINT MOTION TO CONTINUE DETENTION HEARING AND TO TOLL TIME
                 PURSUANT TO THE SPEEDY TRIAL ACT

         The United States, through its attorney, the United States Attorney for the District of

Columbia, and with the consent of counsel for Mariam Thompson, David Benowitz, Esq., hereby

files this joint motion to continue the detention hearing in this matter which is currently scheduled

for April 1, 2020, to May 6, 2020, or a date thereafter that is convenient for the Court, and to

continue to exclude time pursuant to the Speedy Trial Act. In support of this motion the parties

state:

         1.      Ms. Thompson is charged by indictment with one count, respectively, of

Conspiracy to Deliver National Defense Information to Aid a Foreign Government, in violation of

18 U.S.C. § 794(c); Delivering National Defense Information to Aid a Foreign Government, in

violation of 18 U.S.C. § 794(a); and Willful Retention of National Defense Information, in

violation of 18 U.S.C. § 793 (e).

         2.      During Ms. Thompson’s initial appearance on March 4, 2020, the government

orally moved for Ms. Thompson’s detention, and requested a continuance to prepare for the

detention hearing. With the consent of the defense, the detention hearing on the government’s oral

motion was scheduled for March 11, 2020.
            Case 1:20-cr-00067-JDB Document 21
                                            20 Filed 03/31/20 Page 2 of 4
                                                                        3



       3.      The defense, with the government’s consent, moved to continue the March 11,

2020, hearing to April 1, 2020. The Court granted that motion.

       4.      On March 12, 2020, with the agreement of the parties, the Honorable John D. Bates

declared this case to be a complex matter.

       5.      The parties now jointly move to continue the detention hearing to May 6, 2020, or

thereafter. This continuance will allow the parties to advance the discovery process and allow

defense counsel to have additional consultations with Ms. Thompson --such consultations were

delayed by the need for a secured meeting space and logistical challenges created by the Covid-19

pandemic.

       6.      Further, on March 30, 2020, Chief Judge Beryl A. Howell issued a Standing Order

providing for detention hearings to be conducted by video teleconferencing or telephone

conferencing. Ms. Thompson is not housed at the D.C. Jail. The motion to continue this matter

will allow the parties to explore the need for a detention hearing, and to determine what steps will

need to be taken to permit Ms. Thompson to appear by video teleconferencing or telephone

conferencing from her current place of confinement.

       7.      For the foregoing reasons, the parties respectfully request that the Court continue

the detention hearing in this case to May 6, 2020, or thereafter; and that the court continue to toll

time under the Speedy Trial Act in light of the complex nature of this case, the government’s

pending motion for detention, and the logistical complications created by the Covid-19 pandemic.
        Case 1:20-cr-00067-JDB Document 21
                                        20 Filed 03/31/20 Page 3 of 4
                                                                    3



                                         Respectfully submitted,

                                         TIMOTHY J. SHEA
                                         United States Attorney
                                         D.C. Bar No. 437437

DATE: March 31, 2020               By:   s/ John Cummings
                                         John Cummings
                                         DC Bar No. 986573
                                         Assistant United States Attorneys
                                         555 4th St., NW
                                         Washington, DC 20530
                                         (202) 252-7271
                                         John.cummings@usdoj.gov

                                         Jennifer Kennedy Gellie
                                         D.C. Bar No. 1020976
                                         Trial Attorney
                                         National Security Division
                                         U.S. Department of Justice
                                         950 Pennsylvania Ave., NW
                                         Washington, DC 20530
                                         (202) 233-0986
                                         jgellie@jmd.usdoj.gov
            Case 1:20-cr-00067-JDB Document 21 Filed 03/31/20 Page 4 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )       No. 20-CR-0067
                                              )
                 v.                           )       HONORABLE DEBORAH A. ROBINSON
                                              )
MARIAM TAHA THOMPSON,                         )
                                              )       DETENTION HEARING APRIL 1, 2020
          Defendant.                          )


                                             ORDER

          Upon consideration of the Joint Motion to Continue Detention Hearing and to Toll Time

Pursuant to the Speedy Trial Act and the representations in the joint motion to continue, it is

hereby,

          ORDERED, that Joint Motion is GRANTED; and it is hereby,


          FURTHER ORDERED, that the detention hearing in this matter is continued until May

6, 2020, at 1:45 PM.


          FURTHER ORDERED, in light of the complex nature of this matter, logistical issues

related to the Covid-19 pandemic, and the desire of the parties to advance discovery in this

matter, the time between April 1, 2020, and May 6, 2020, is, in the interests of justice, excluded

from the computation of time under the Speedy Trial Act.

                                                         Deborah A. Digitally        signed by
                                                                            Deborah A. Robinson

__March 31, 2020_
                                                         Robinson           Date: 2020.03.31
                                                                            11:26:32 -04'00'
                                                           __________________________
DATE                                                         DEBORAH A. ROBINSON
                                                             United States Magistrate Judge
